UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/15 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS DIVERSIFIED INTERNATIONAL FUND -DREYFUS GLOBAL INFRASTRUCTURE FUND -DREYFUS GLOBAL REAL ESTATE SECURITIES FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund July 31, 2015 (Unaudited) Registered Investment Companies99.6% Shares Value ($) Foreign Equity Dreyfus Emerging Markets Fund, Cl. Y 2,245,866 a 19,628,871 Dreyfus International Equity Fund, Cl. Y 6,308,153 a,b,c 230,373,749 Dreyfus/Newton International Equity Fund, Cl. Y 11,131,829 a,c 227,423,263 International Stock Fund, Cl. Y 14,449,105 a,c 220,059,867 Total Investments (cost $582,762,929) % Cash and Receivables (Net) .4 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. c The fund's investment in the Dreyfus International Equity Fund, Dreyfus/Newton International Equity Fund and the International Stock Fund represents 32.9%, 32.5%, and 31.4%, respectively, of the fund's total investments. All three funds seek to provide long-term capital appreciation. At July 31, 2015, net unrealized appreciation on investments was $114,722,821 of which $115,707,160 related to appreciated investment securities and $984,339 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign † Based on net assets. The following is a summary of the inputs used as of July 31, 2014 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds+ 697,485,750 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Infrastructure Fund July 31, 2015 (Unaudited) Common Stocks93.3% Shares Value ($) Australia2.6% Asciano 35,845 213,014 Macquarie Atlas Roads Group 48,480 121,193 Transurban Group 43,780 319,050 Brazil.3% Rumo Logistica Operadora Multimodal 281,040 a Canada7.9% Canadian Pacific Railway 5,410 870,911 Enbridge 21,280 927,609 Veresen 15,150 171,442 China.6% Beijing Capital International Airport, Cl. H 156,000 France1.7% Groupe Eurotunnel 29,410 Hong Kong1.9% China Merchants Holdings International 75,217 275,067 Power Assets Holdings 20,500 193,172 Italy2.3% Atlantia 13,160 351,496 Snam 46,330 227,951 Japan12.2% Central Japan Railway 3,700 648,437 Chubu Electric Power 26,400 448,396 East Japan Railway 8,000 790,737 Electric Power Development 10,200 352,661 Kansai Electric Power 28,700 a 389,506 Tokyo Electric Power 20,500 a 147,214 Tokyo Gas 47,000 253,933 Mexico1.7% Grupo Aeroportuario del Centro Norte 38,400 213,205 Grupo Aeroportuario del Sureste, Cl. B 14,800 221,258 South Korea1.7% Korea Electric Power 9,550 Spain2.3% Enagas 8,660 243,287 Ferrovial 13,487 327,940 United Kingdom6.3% Centrica 40,791 169,763 Go-Ahead Group 5,320 211,853 Inmarsat 6,400 88,751 National Grid 73,160 974,667 Severn Trent 4,030 138,707 United States51.8% Alliant Energy 3,350 206,058 American Electric Power 12,510 707,691 American Tower 7,100 b 675,281 American Water Works 7,000 363,370 CMS Energy 8,270 283,330 CSX 18,770 587,126 Dominion Resources 16,840 1,207,428 DTE Energy 7,490 602,645 Duke Energy 2,770 205,589 Edison International 9,600 576,096 Eversource Energy 3,730 185,456 Exelon 9,540 306,139 InfraREIT 5,360 b 179,721 Kansas City Southern 3,560 353,116 Kinder Morgan 28,150 975,116 Macquarie Infrastructure 1,710 145,230 NextEra Energy 3,600 378,720 PG&E 10,750 564,482 Pinnacle West Capital 3,690 227,710 SBA Communications, Cl. A 4,480 a 540,826 SemGroup, Cl. A 2,550 181,280 Sempra Energy 5,010 509,918 Union Pacific 17,970 1,753,692 Williams 17,200 902,656 Xcel Energy 8,510 295,042 Total Common Stocks (cost $23,964,501) Master Limited Partnerships4.8% United States4.8% Columbia Pipeline Partners LP 19,720 462,237 Energy Transfer Equity LP 8,380 252,070 Enterprise Products Partners LP 5,090 144,200 NextEra Energy Partners LP 2,900 103,472 Williams Partners LP 5,430 250,486 Total Master Limited Partnerships (cost $1,368,761) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $142,133) 142,133 c Total Investments (cost $25,205,395) % Cash and Receivables (Net) % Net Assets % LPLimited Partnership a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized depreciation on investments was $572,331 of which $636,058 related to appreciat and $1,208,389 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal in substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Transportation 34.9 Energy 31.1 Electric 22.9 Specialty 5.6 Infrastructure 2.0 Industrial 1.3 Money Market Investment .6 Telecommunication Services .3 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS July 31, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchase: Euro, Expiring 8/3/2015 a 137,000 149,681 150,460 Counterparty: a Northern Trust The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 12,913,718 - - Equity Securities - Foreign Common Stocks+ 10,364,748 - - Limited Partnership Interests+ 1,212,465 - - Mutual Funds 142,133 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 779 - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund July 31, 2015 (Unaudited) Common Stocks98.9% Shares Value ($) Australia5.8% Federation Centres 1,858,010 4,074,345 Goodman Group 1,057,390 5,054,771 GPT Group 581,800 1,960,483 Investa Office Fund 813,770 2,355,512 Mirvac Group 4,619,930 6,382,425 Scentre Group 3,633,440 10,517,238 Stockland 2,253,630 7,001,000 Westfield 957,230 7,017,877 Canada2.3% Allied Properties Real Estate Investment Trust 159,800 4,449,987 Dream Office Real Estate Investment Trust 222,300 4,033,474 RioCan Real Estate Investment Trust 124,240 2,544,932 Smart Real Estate Investment Trust 274,150 6,351,451 Finland.8% Citycon 1,394,175 a 3,696,201 Sponda 681,119 2,707,899 France3.4% ICADE 57,680 4,277,191 Klepierre 215,000 9,786,143 Unibail-Rodamco 43,860 11,671,402 Germany3.1% alstria office REIT 335,584 a 4,634,578 Deutsche Annington Immobilien 370,172 11,545,769 Deutsche Wohnen-BR 313,240 7,742,072 Hong Kong7.0% Cheung Kong Property Holdings 365,000 a 3,041,549 Henderson Land Development 231,000 1,525,638 Hongkong Land Holdings 1,078,600 8,305,220 Link REIT 1,117,500 6,573,275 New World Development 5,082,000 6,142,479 Sun Hung Kai Properties 1,243,000 19,096,436 Swire Properties 942,600 3,033,664 Wharf Holdings 823,000 5,223,172 Japan11.3% Advance Residence Investment 704 1,536,547 GLP J-REIT 1,278 1,230,205 Invincible Investment 1,923 1,024,069 Japan Excellent 1,803 1,975,611 Japan Hotel REIT Investment 5,318 3,441,349 Japan Logistics Fund 1,226 2,309,848 Japan Rental Housing Investments 4,396 2,912,104 Kenedix Office Investment 1,319 6,108,896 Kenedix Residential Investment 1,270 3,217,654 Mitsubishi Estate 309,000 6,868,883 Mitsui Fudosan 761,000 21,666,103 Nippon Building Fund 1,636 7,313,059 Nomura Real Estate Office Fund 314 1,342,801 ORIX JREIT 2,143 2,918,775 Sumitomo Realty & Development 433,000 15,194,392 Tokyo Tatemono 420,700 5,889,494 Top REIT 234 951,596 Netherlands.5% Wereldhave 65,680 Norway.4% Entra 226,360 2,057,579 Norwegian Property 832,350 a 964,976 Singapore2.6% Ascendas Real Estate Investment Trust 810,000 1,428,873 CapitaLand 2,224,500 5,221,336 Fortune Real Estate Investment Trust 1,876,000 2,044,838 Global Logistic Properties 1,944,900 3,260,757 Keppel DC REIT 3,522,000 2,785,560 Keppel REIT 3,121,800 2,446,284 Mapletree Greater China Commercial Trust 2,436,000 1,740,190 Mapletree Industrial Trust 709,500 788,707 Sweden1.4% Hemfosa Fastigheter 123,100 1,330,637 Kungsleden 638,320 4,273,102 Wihlborgs Fastigheter 306,480 5,284,597 Switzerland.5% PSP Swiss Property 46,600 a United Kingdom7.3% British Land 852,560 11,197,048 Capital & Counties Properties 1,080,223 7,781,789 Great Portland Estates 312,878 4,067,634 Land Securities Group 827,515 16,773,865 LondonMetric Property 1,463,660 3,698,293 Safestore Holdings 593,820 2,795,920 Tritax Big Box REIT 1,417,570 2,612,216 UNITE Group 713,000 7,025,892 United States52.4% Apartment Investment & Management, Cl. A 132,470 b 5,176,928 AvalonBay Communities 116,560 b 20,087,950 Boston Properties 158,470 b 19,536,182 Brandywine Realty Trust 574,970 b 7,917,337 Chesapeake Lodging Trust 160,835 b 5,157,978 CyrusOne 232,100 b 7,134,754 DDR 226,680 b 3,694,884 Digital Realty Trust 83,260 b 5,351,120 Duke Realty 509,980 b 10,286,297 Empire State Realty Trust, Cl. A 229,582 4,081,968 Equity Commonwealth 106,710 a,b 2,795,802 Equity Residential 142,190 b 10,637,234 Essex Property Trust 85,030 b 19,124,097 First Industrial Realty Trust 214,142 b 4,484,133 General Growth Properties 578,330 b 15,695,876 Health Care REIT 232,470 b 16,126,444 Highwoods Properties 142,940 b 6,050,650 Host Hotels & Resorts 613,890 b 11,897,188 Hudson Pacific Properties 512,510 b 15,775,058 Kilroy Realty 137,520 b 9,743,292 Liberty Property Trust 230,050 b 7,828,602 Omega Healthcare Investors 102,610 b 3,720,639 Prologis 311,570 b 12,652,858 PS Business Parks 87,780 b 6,758,182 Public Storage 110,850 b 22,744,203 QTS Realty Trust, Cl. A 51,300 2,128,950 Ramco-Gershenson Properties Trust 271,280 b 4,595,483 Regency Centers 44,134 b 2,823,252 Retail Opportunity Investments 311,717 b 5,345,947 Rexford Industrial Realty 174,285 b 2,539,332 Simon Property Group 215,730 b 40,388,971 SL Green Realty 16,600 b 1,911,324 Sovran Self Storage 57,640 b 5,487,904 Spirit Realty Capital 847,430 b 8,601,415 STORE Capital 181,775 3,817,275 Strategic Hotels & Resorts 405,850 a,b 5,547,970 Sunstone Hotel Investors 423,044 b 5,952,229 Taubman Centers 91,220 b 6,823,256 UDR 183,850 b 6,215,969 Urban Edge Properties 123,270 2,646,607 Ventas 246,760 b 16,555,128 Vornado Realty Trust 130,790 b 12,758,565 Washington Real Estate Investment Trust 228,410 b 6,130,524 Weingarten Realty Investors 130,720 b 4,598,730 Total Common Stocks (cost $664,827,678) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,296,082) 4,296,082 c Total Investments (cost $669,123,760) % Cash and Receivables (Net) .5 % Net Assets % BRBearer Certificate REITReal Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At July 31, 2015, net unrealized appreciation on investments was $88,796,369 of which $104,165,177 related to appreciated investment securities and $15,368,808 related to depreciated investment securities. At July 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified 23.0 Office 9.9 Multifamily 9.0 Regional Malls 8.3 Retail 7.0 Office Infill 6.7 Health Care 4.8 Industrial 4.6 Shopping Centers 4.5 Hotel 4.2 Real Estate Services 4.2 Self Storage 4.1 Residential 2.5 Specialty 2.3 Office Suburban 2.2 Freestanding 1.6 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of July 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 399,328,487 - - Equity Securities - Foreign Common Stocks+ 354,295,560 - - Mutual Funds 4,296,082 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J.
